PARKER, J.
The judgment here appealed from was dated 12 May 1969. The record on appeal was docketed in this Court on 15 September 1969, 126 days after the date of the judgment appealed from. Rule 5 of the Rules of Practice in the Court of Appeals provides that the case may be dismissed if the record on appeal is not docketed within 90 days after the date of the judgment appealed from; provided the trial tribunal may, for good cause, extend the time for docketing the record on appeal not exceeding 60 days. No order extending the time for docketing appears in the record before us. For failure to docket within the time prescribed by our rules, the appeal is dismissed. Rules 5 and 48, Rules of Practice in the Court of Appeals *73of North Carolina; Osborne v. Hendrix, 4 N.C. App. 114, 165 S.E. 2d 674; City of Bandleman v. Stevenson, 4 N.C. App. 113, 165 S.E. 2d 693; Ellis v. Guilford County, 4 N.C. App. 111, 165 S.E. 2d 688; Evangelistic Assoc. v. Bd. of Tax Supervision, 3 N.C. App. 479, 165 S.E. 2d 67; Williams v. Williams, 1 N.C. App. 446, 161 S.E. 2d 757.
Appeal dismissed.
Campbell and Graham, JJ., concur.